Citation Nr: 1027974	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.

This matter comes to the Board of Veterans' Appeals (Board) from 
October 2007 and March 2008 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In a September 2008 Form 9, Appeal to Board of Veterans' Appeals, 
perfecting his appeal, the Veteran requested a hearing before a 
Veterans Law Judge at the RO.  Accordingly, he was scheduled for 
a Travel Board hearing on June 17, 2010.  In advance of that 
date, the Veteran submitted a May 2010 written statement, 
received at the RO on June 9, 2010, indicating that he would be 
unable to attend the upcoming hearing because of a previously 
scheduled engagement.  Specifically, he informed VA that, on July 
17, 2010, he would be out of town attending his son's wedding.  
He also requested that his Travel Board hearing be rescheduled 
later in the summer.  

Unfortunately, the Veteran's written statement was not associated 
with the claims folder until after date of the scheduled June 
hearing.  However, that statement was received by VA prior to the 
scheduled date of hearing.  The Board finds that the Veteran's 
motion to reschedule his Travel Board hearing was timely and made 
for good cause and is therefore granted.  As he has not yet been 
afforded a subsequent opportunity for a hearing before the Board, 
the RO should schedule such a hearing. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

Schedule the Veteran for a Travel Board 
hearing on his appeal at the RO in St. 
Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

